DETAILED ACTION
Information Disclosure Statement
An information disclosure statement has not been received. If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Response to Amendment
	Applicant originally submitted claims 1-16 in the application. In the previous response, The Applicant amended Claims 1, 9, 11 and 16, cancelled Claims 3 and 10 and added new Claims 17-21. In the present response, the Applicant amended Claim 1, cancelled Claim 21 and added new Claims 22-23. Accordingly Claims 1-2, 4-9, 11-20 and 22-23 are currently pending in the application.
Response to Arguments
               Applicant’s remarks filled 05/04/2022 with respect to rejection Claims 1 and 9 under 35 U.S.C. § 103 have been fully considered and are persuasive,
Examiner agrees that; the embodiment of Figs 5-12 of US 2013/0083504 to Fukuzono does not teach or suggest the limitation of Claims 1 and 9 drawn to “an electronic component including a circuit board having a bottom side arranged directly on the arch plate”. 
Therefore the rejection has been withdrawn, however Fukuzono in the embodiment of Fig 18, clearly teaches or suggest the above-mentioned limitations of  Claims 1 and 9 as cited in rejection of the Claims 1 and 9 below.
        Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
                                   		
Claims 1-2, 4-9, 15, 20 and 22-23 are rejected under 35 U.S.C. § 103 as being unpatentable over Ruckdeschel (US 6,545,352) in view of Fukuzono et al (US 2013/0083504). 
	Regarding Claim 1, Ruckdeschel (In Fig 2) discloses a back plate assembly (20), comprising: 
a base plate (34) formed with a groove (groove within 34 where 36 is positioned), (Fig 2) having a bottom wall (44) and a pair of side walls (inner side walls of 46/46) opposite to each other in a first horizontal direction (Fig 2), the base plate (34) having two ends (46/46) on either side of the groove (groove within 34 where 36 is positioned) in the first horizontal direction (Fig 2), the two ends (46/46) defining a top surface (top surfaces of 46/46) of the base plate (34); and 
an arch plate (36) assembled into the groove (groove within 34 where 36 is positioned) and having a pair of opposite ends (opposite ends of 36) in the first horizontal direction (Fig 2), a pair of end surfaces (opposite end surfaces of 36) of the ends (opposite ends of 36) of the arch plate (36) abut against the side walls (inner side walls 46/46), (Col 4, II. 32-33), (Fig 2) and a part of a middle portion (48) of the arch plate (36) between the ends (46/46) is not in contact with the bottom wall (44) of the groove (groove within 34 where 36 is positioned), (Fig 2) the middle portion (48) of the arch plate (36) extending above the top surface (top surfaces of 46/46) of the base plate (34) in a first vertical direction (Fig 2).
However Ruckdeschel does not disclose wherein an electronic component including a circuit board having a bottom side arranged directly on the arch plate; and a connection mechanism engaging with the two ends of the base plate and through the top surface for securing the circuit board on the arch plate and applying a loading force on the electronic component directed in a second vertical direction toward the arch plate, the connection mechanism extending through the circuit board and including a spring attached to each of the two ends of the base plate, each spring arranged on a side of the electronic component opposite the base plate for applying the loading force.
Instead Fukuzono (In Fig 18) teaches wherein an electronic component (9) including a circuit board (3) having a bottom side arranged directly on the arch plate (30), (Fig 18); and a connection mechanism (7) engaging with the two ends of the base plate (2) and through the top surface for securing the circuit board (3) on the arch plate (3), (Fig 18) and applying a loading force on the electronic component (9) directed in a second vertical direction toward the arch plate (30), the connection mechanism (7) extending through the circuit board (3) and including a spring (14) attached to each of the two ends of the base plate (2), (Fig 18), each spring (14) arranged on a side of the electronic component opposite the base plate (2) for applying the loading force (¶ 64, II. 1-14).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Ruckdeschel with Fukuzono with an electronic component including a circuit board with a bottom side directly arranged on the arch plate, and a connection mechanism engaging with two ends of the base plate and through the top surface for securing the circuit board on the arch plate and applying a loading force on the electronic component in a second vertical direction towards the arch plate and with connection mechanism including a spring attached to each two ends of the base plate with each spring arranged on a side of the electronic component opposite the base plate for apply the loading force to benefit from decreasing heat resistance by increasing contact area and thereby heat dissipation area between a cooling structure that is a heat dissipation device and the semiconductor package by the applied load efficiently dissipating heat away from the high speed semiconductor component (Fukuzono, ¶ 5, II. 1-15).
Regarding Claim 2, Ruckdeschel in view of Fukuzono discloses the limitations of Claim 1, however Ruckdeschel (in Fig 2) further discloses wherein the ends of the arch plate (36) abutting the side walls (inner side walls of 46/46) transfer a vertical loading force applied on the arch plate (36) into a horizontal tension applied on the base plate (34) (Col 4, II. 32-33), (Fig 2).
Regarding Claim 4, Ruckdeschel in view of Fukuzono discloses the limitations of Claim 1, however Ruckdeschel (In Fig 2) further discloses wherein in an initial state of the arch plate (33) in which no external force is applied thereon, a distance between the end surfaces (opposite end surfaces of 36) of the ends (opposite ends of 36) of the arch plate (36) is equal to, slightly smaller than, or slightly greater than a distance between the side walls (inner side walls 46/46) of the groove (groove within 34 where 36 is positioned), (Fig 2).
Regarding Claim 5, Ruckdeschel in view of Fukuzono discloses the limitations of Claim 1, however Ruckdeschel (In Fig 2) further discloses wherein a size of the arch plate (36) in a second horizontal direction perpendicular to the first horizontal direction is equal to the size of the groove (groove within 34 where 36 is positioned) in the second horizontal direction (Fig 1).
Regarding Claim 6, Ruckdeschel in view of Fukuzono discloses the limitations of Claim 1, however Ruckdeschel (In Fig 2) further discloses wherein the groove (groove within 34 where 36 is positioned) runs throughout the base plate (34) in a second horizontal direction perpendicular to the first horizontal direction (Fig 1), wherein a size of the groove (groove within 34 where 36 is positioned) in the second horizontal direction is equal to a size of the base plate (34) in the second horizontal direction (Fig 1).
Regarding Claim 7, Ruckdeschel in view of Fukuzono discloses the limitations of Claim 1, however Ruckdeschel (In Fig 2) further discloses wherein the bottom wall (44) of the groove (groove within 34 where 36 is positioned) is parallel to a horizontal plane (Fig 2), the side walls (inner side walls 46/46) of the groove (groove within 34 where 36 is positioned) are perpendicular to the horizontal plane (Fig 2).
Regarding Claim 8, Ruckdeschel in view of Fukuzono discloses the limitations of Claim 1, however Ruckdeschel (In Fig 2) further discloses wherein the base plate (34) and the groove (groove within 34 where 36 is positioned) are both rectangular (Fig 1), the first horizontal direction is a length direction of the base plate (34), and a second horizontal direction perpendicular to the first horizontal direction is a width direction of the base plate (34), (Fig 1).
Regarding Claim 9, Ruckdeschel (In Fig 2) discloses an electronic device (20), comprising: 
a back plate assembly (34/42/43/44) including a base plate (34) formed with a groove (groove within 34 where 36 is positioned) having a bottom wall (44) and a pair of side walls (inner side walls of 46/46) opposite to each other in a first horizontal direction (Fig 2), and an arch plate (36) assembled into the groove (groove within 34 where 36 is positioned) and having a pair of opposite ends (opposite ends of 36) in the first horizontal direction (Fig 2), a pair of end surfaces (opposite ends of 36) of the ends (opposite ends of 36) of the arch plate (36) abut against the side walls (inner side walls 46/46), (Col 4, II. 32-33), (Fig 2) and a part of a middle portion (48) of the arch plate (36) between the ends (46/46) is not in contact with the bottom wall (44) of the groove (groove within 34 where 36 is positioned), (Fig 2).
However Ruckdeschel does not disclose wherein an electronic component including a circuit board having a bottom side placed directly on the arch plate; and 
a connection mechanism mounting the electronic component on the back plate assembly and applying a loading force on the electronic component directed in a vertical direction of the arch plate.
Instead Fukuzono (In Fig 18) teaches wherein an electronic component (9) including a circuit board (3) having a bottom side placed directly on the arch plate (30), (Fig 18); and 
a connection mechanism (7) mounting the electronic component (9) on the back plate assembly (2) and applying a loading force on the electronic component (9) directed in a vertical direction of the arch plate (30), (Fig 18).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Ruckdeschel with Fukuzono with an electronic component including a circuit board having a bottom side placed to directly on the arch plate and a connection mechanism mounting the electronic component on the back plate assembly and applying a loading force on the electronic component in a vertical direction of the arch plate to benefit from decreasing heat resistance by increasing contact area and thereby heat dissipation area between a cooling structure that is a heat dissipation device and the semiconductor package by the applied load efficiently dissipating heat away from the high speed semiconductor component (Fukuzono, ¶ 5, II. 1-15).
Regarding Claim 15, Ruckdeschel in view of Fukuzono discloses the limitations of Claim 9, however Ruckdeschel as modified does not discloses wherein the electronic device includes four connection mechanisms each located at one of four corners of the electronic device.
Instead Fukuzono (In Fig 18) teaches wherein the electronic device (1) includes four connection mechanisms (7) each located at one of four corners of the electronic device (1), (Fig 16).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Ruckdeschel with Fukuzono with four connection mechanism each located at one of four corners of the electronic device to benefit from decreasing heat resistance by increasing contact area and thereby heat dissipation area between a cooling structure that is a heat dissipation device and the semiconductor package by the applied load efficiently dissipating heat away from the high speed semiconductor component (Fukuzono, ¶ 5, II. 1-15).
Regarding Claim 20, Ruckdeschel in view of Fukuzono discloses the limitations of Claim 1, however Ruckdeschel (In Fig 2) further discloses wherein: the top surface of the base plate (34) defines a planar horizontal top surface (planar horizontal top surfaces of 46/46); and the base plate (34) defines a continuously planar bottom surface (continuous planar bottom surface of 44), the two ends (46/46) of the base plate (34) defined by the top surface and the bottom surface (Fig 2).
Regarding Claim 22, Ruckdeschel in view of Fukuzono discloses the limitations of Claim 9, however Ruckdeschel as modified does not disclose wherein the connection mechanism does not pass through the arch plate.
Instead Fukuzono (In Fig 18) further teaches wherein the connection mechanism (7) does not pass through the arch plate (30), (Fig 18).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Ruckdeschel with Fukuzono with the connection mechanism not passing through the arch plate to benefit from obtaining a large restoring force with a small compression amount and decreasing heat resistance by increasing contact area and thereby heat dissipation area between a cooling structure that is a heat dissipation device and the semiconductor package by the applied load efficiently dissipating heat away from the high speed semiconductor component (Fukuzono, ¶ 5, II. 1-15, ¶ 78, II. 7-10).
Regarding Claim 23, Ruckdeschel (In Fig 2) discloses an electronic device (20), comprising: 
a back plate assembly (40/34) including: 
a base plate (34) formed with a groove (groove within 34 where 36 is positioned), Fig 2 having a bottom wall (44) and a pair of side walls (inner side walls of 46/46) opposite to each other in a first horizontal direction (Fig 2), the base plate (34) having two ends (46/46) on either side of the groove (groove within 34 where 36 is positioned) in the first horizontal direction (Fig 2), the two ends (46/46) defining a top surface (top surfaces of 46/46) of the base plate (34), (Fig 2); and 
an arch plate (36) assembled into the groove (groove within 34 where 36 is positioned) and having a pair of opposite ends (opposite ends of 36) in the first horizontal direction (Fig 2), a pair of end surfaces (opposite end surfaces of 36) of the ends (opposite ends of 36) of the arch plate (36) abut against the side walls (inner side walls 46/46), (Col 4, II. 32-33), (Fig 2).
However Ruckdeschel does not disclose an electronic component including: 5.4.22/9295099_1.docx-5-U.S. Application No.: 17/090,969 Reply to Non- Final Office Action of February 4, 2022 
a circuit board having a bottom side placed directly on the arch plate; a socket connector mounted on a top side of the circuit board directly opposite the arch plate; and a heatsink mounted on the top side of the circuit board; and a connection mechanism mounting the electronic component on the back plate assembly and applying a loading force on the electronic component directed in a vertical direction of the arch plate, the connection mechanism extending through the circuit board and into the top surface of the two ends of the base plate.
Instead Fukuzono (In Fig 18) teaches;
an electronic component (9) including: 5.4.22/9295099_1.docx-5-U.S. Application No.: 17/090,969 Reply to Non- Final Office Action of February 4, 2022 
a circuit board (3) having a bottom side placed directly on the arch plate (30); 
a socket connector (4) mounted on a top side of the circuit board (3) directly opposite the arch plate (30); and 
a heatsink (6) mounted on the top side of the circuit board (3); and a connection mechanism (7) mounting the electronic component (9) on the back plate assembly (2/30) and applying a loading force (¶ 64, II. 1-14) on the electronic component (9) directed in a vertical direction of the arch plate (36), (Fig 18), the connection mechanism extending through the circuit board (3) and into the top surface of the two ends of the base plate (2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Ruckdeschel with Fukuzono with an electronic component including a circuit board with a bottom side directly arranged on the arch plate, and a socket connector mounted on top side of the circuit board opposite the arch plate and a heatsink mounted on the top side of the circuit board with a connection mechanism mounting the electronic component on the back plate assembly and applying a loading force on to electronic component vertically in the direction of the arch plate and with connection mechanism extending through the circuit board and into top surface of the two ends of the baseplate to benefit from decreasing heat resistance by increasing contact area and thereby heat dissipation area between a cooling structure that is a heat dissipation device and the semiconductor package by the applied load efficiently dissipating heat away from the high speed semiconductor component (Fukuzono, ¶ 5, II. 1-15).
Claims 17 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Ruckdeschel in view of Fukuzono and further in view of Rubenstein et al (2006/0087014). 
Regarding Claim 17, Ruckdeschel in view of Fukuzono discloses the limitations of Claim 9, however where Ruckdeschel (In Fig 2) further discloses wherein the base plate (34) includes two ends (46/46) on either side of the groove (groove within 34 where 36 is positioned) in the first horizontal direction, the middle portion (48) of the arch plate (36) extending above the top surface (top surfaces of 46/46) of the base plate (34) in the vertical direction.
However Ruckdeschel as modified does not disclose wherein defining a planar top surface of the base plate for supporting the electronic component.
Instead Rubenstein (In Fig 5) teaches wherein defining a planar top surface (top surface 505 at both ends of the groove within which 105 is disposed in) of the base plate (505) for supporting the electronic component (525).
  It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Ruckdeschel with Fukuzono and further with Rubenstein with a planar top surface on the base plate for supporting the electronic component to benefit from supporting the printed circuit board and securing printed circuit board to the bolster plate while allowing a the force from the screws to draw the components together as well as release the leaf spring from the bolster plate thereby providing a force against the circuit board (Rubenstein, ¶ 25, II. 4-6, 1-15, ¶ 27, II. 18-23).
Regarding Claim 19, Ruckdeschel in view of Fukuzono and further in view of Rubenstein discloses the limitations of Claim 17, however Ruckdeschel as modified does not disclose wherein the circuit board is arranged directly over each of the two ends of the base plate in the vertical direction.
Instead Rubenstein (In Fig 5) teaches wherein the circuit board (520) is arranged directly over each of the two ends (ends of 505 at both ends of the groove within which 105 is disposed in) of the base plate (505) in the vertical direction (Fig 5).
  It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Ruckdeschel with Fukuzono and further with Rubenstein with circuit board arranged directly over each of the two ends of the base plate in the vertical direction to benefit from supporting the printed circuit board and securing printed circuit board to the bolster plate while allowing a the force from the screws to draw the components together as well as release the leaf spring from the bolster plate thereby providing a force against the circuit board (Rubenstein, ¶ 25, II. 4-6, 1-15, ¶ 27, II. 18-23).
Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Ruckdeschel in view of Fukuzono and further in view of Rubenstein and further in view of Wang et al (US 2014/0153199). 
Regarding Claim 18, Ruckdeschel in view of Fukuzono and further in view of Rubenstein discloses the limitations of Claim 17, however Ruckdeschel as modified does not disclose wherein the connection mechanism includes a pair of nuts mounted on each of the two ends of the base plate, each of the nuts extends in the vertical direction from the top surface of the base plate and through a respective through hole formed in the circuit board.
Instead Rubenstein (In Fig 5) teaches wherein the connection mechanism (565/570/545/550, ¶ 27, II. 18-20) includes a pair of nuts (545/550) mounted on each of the two ends of the base plate (505), each of the nuts extends in the vertical direction from the top surface of the base plate (505).
  It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Ruckdeschel with Fukuzono and further with Rubenstein with the connection mechanism including a pair of nuts mounted on each end of the base plate and extending in the vertical direction from the top surface of the base plate to benefit from supporting the printed circuit board and securing printed circuit board to the bolster plate while allowing a the force from the screws to draw the components together as well as release the leaf spring from the bolster plate thereby providing a force against the circuit board (Rubenstein, ¶ 25, II. 4-6, 1-15, ¶ 27, II. 18-23).
However Ruckdeschel as modified does not disclose wherein each of the nuts extends in the vertical direction from the top surface of the base plate and through a respective through hole formed in the circuit board.
Instead Wang (In Figs 1-3) teaches wherein each of the nuts (124) extends in the vertical direction from the top surface of the base plate (38), (Fig 3) and through a respective through hole (122) formed in the circuit board (13), (¶ 15, II. 7-12).
  It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Ruckdeschel with Fukuzono further with Rubenstein and further with Wang with each nut extending in the vertical direction from the top surface of the base plate and through a respective through hole formed in the circuit board to benefit from facilitating a safe disengagement of  the circuit card from the connector without damaging or destroying the circuit card and or the pins of the connector (Wang, ¶ 5, II. 1-6).
Allowable Subject Matter
	
Claims 11-14 and 16 are objected to as being dependent upon a rejected base Claim 9, but would be allowable if rewritten in independent form including all of the limitations of the base Claim and any intervening Claims.

	The following is an examiner’s statement of reasons for allowance:
With respect to Claims 11-14 and 16 the allowability resides in the overall structure of the device as recited in dependent Claim 11 and at least in part because Claim 11 recites “the electronic component includes a socket connector mounted on a top side of the circuit board directly opposite the arch plate, a central processing unit mounted on the socket connector, and a heatsink mounted on the central processing unit”. 
The aforementioned limitation in combination with all remaining limitations of Claim 11 are believed to render said Claim 11 and all Claims dependent therefrom (Claims 12-14 and 16) patentable over the art of record. 
The closest art of record is believed to be that of Ruckdeschel (US 6,545,352 – hereafter “Ruckdeschel”) and Fukuzono et al (US 2013/0083504 – hereafter “Fukuzono”). 
While Ruckdeschel and Fukuzono teach some of the limitations of claim 11 as per the above rejection to claim 9, however neither Ruckdeschel, nor Fukuzono teach or suggest the cited allowable limitations of claim 11.
 
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835